DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's amendment and terminal disclaimer filed 01/26/2022.
Claims 21, 22 and 24-41 are pending.  Claims 1-20 and 23 have been cancelled.  Claim 41 is a newly added claim.

Terminal Disclaimer
The terminal disclaimer filed on 01/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,871,943 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21, 22 and 24-41 are allowed over prior art of record.

The following is an Examiner's Statement of Reasons for Allowance: 
Claims 21, 22 and 24-41 are allowable over the art of record because the cited prior art of record does not teach or suggest at least the combinations of interrelated .

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                           	01/29/2022